UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures reported by Bradesco in the first nine months of 2016, with emphasis on the consolidation, from July 1, 2016, of information on HSBC Bank Brasil S.A. and its subsidiaries (HSBC Brasil): 1. Adjusted Net Income for the first nine months of 2016 stood at R$12.736 billion (a 4.3% decrease compared to the Adjusted Net Income of R$13.311 billion recorded in the same period of 2015), corresponding to earnings per share of R$3.13 and Return on Average Adjusted Equity of 17.6% . 2. As for the source, the Adjusted Net Income is composed of R$8.690 billion from financial activities, representing 68.2% of the total, and of R$4.046 billion from insurance, pension plans and capitalization bonds operations, which together account for 31.8%. 3. In September 2016, Bradesco’s market capitalization stood at R$160.472 billion , showing a growth of 41.6% over September 2015. 4. Total Assets, in September 2016, stood at R$1.270 trillion (R$161.2 billion related to the consolidation of HSBC Brasil) , an increase of 20.9% over the September 2015 balance. The return on Average Assets was 1.5%. 5. In September 2016, the Expanded Loan Portfolio reached R$521.771 billion (R$79.8 billion related to the consolidation of HSBC Brasil) , an increase of 10.0% over September 2015. Operations with individuals totaled R$171.067 billion (an increase of 17.8% over September 2015), while operations with companies totaled R$350.704 billion (a 6.5% increase over September 2015). 6. Assets under Management stood at R$1.866 trillion (R$ billion related to the consolidation of HSBC Brasil) , a 28.4% increase over September 2015. 7. Shareholders’ Equity totaled R$98.550 billion in September 2016, 14.3% higher than in September 2015. The calculated Basel III Ratio, based on the Prudential Conglomerate stood at 15.3% in September 2016, 11.9% of which is Tier I Capital. 8. A total of R$5.184 billion was paid to shareholders as Interest on Shareholders’ Equity for the profit generated in the first nine months of 2016, of which R$1.867 billion was paid in the form of monthly and intermediaries and R$3.317 billion provisioned as extraordinary, to be paid on March 8, 2017. 9. The Interest-earning portion of the NII stood at R$46.316 billion (R$ 2.423 billion related to the consolidation of HSBC Brasil) , an increase of 14.7% compared with the first nine months of 2015. 10. The 90-day Delinquency Ratio stood at 5.4% in September 2016 (3.8% in September 2015). Disregarding the effect of the consolidation of HSBC Brasil, this ratio would be at 5.2% . 11. The Operating Efficiency Ratio (ER) in September 2016 was 38.2% (37.9% in September 2015), while the “risk-adjusted” ratio, it stood at 49.9% (46.6% in September 2015). Disregarding the effect of the consolidation of HSBC Brasil, these ratios would be 37.6% and 48.8%, respectively. 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$50.172 billion (R$ million related to the consolidation of HSBC Brasil) in the first nine months of 2016, up 10.3% when compared with the same period of 2015. Technical provisions stood at R$213.608billion, an increase of 26.7% compared with the balance in September 2015. 13. Investments in infrastructure, information technology and telecommunications amounted to R$4.514 billion in the first nine months of 2016, up 11.6% over the same period of the previous year. 14. Taxes and contributions paid or recorded in provision, including social security, totaled R$23.363 billion in the first nine months of 2016, of which R$8.876 billion was related to taxes withheld and collected from third parties, and R$14.487 billion (R$1.449 billion related to the consolidation of HSBC Brasil) , was calculated based on activities developed by the Bradesco Organization, equivalent to 113.7% of the Adjusted Net Income . 15. Bradesco has an extensive Customer Service Network in Brazil, with 5,337 Branches and 3,902 Customer Service Points (PAs). Customers of Bradesco can also count on 1,049 ATMs located on company premises (PAEs), 39,885 Bradesco Expresso customer service points, 34,230 Bradesco ATMs, and 19,584 Banco24Horas Network ATMs. 16. Payroll, plus charges and benefits totaled R$11.084 billion in the first nine months of 2016. Social benefits provided to all 109,922 employees of the Bradesco Organization and their dependents amounted to R$2.649 billion, while investments in education, training and development programs totaled R$117.048 million. 4 Economic and Financial Analysis Report – September 2016 Press Release Highlights 17. In September 2016, Bradesco was selected to integrate the Dow Jones Sustainability Index (DJSI), in the Dow Jones Sustainability Emerging Markets portfolio. 18. In October 2016, Bradesco Seguros S.A. ("Bradesco Seguros") and Swiss Re Corporate Solutions Ltd. (“Swiss Re Corso”), signed a business deal by which: (i) Swiss Re Corporate Solutions Brasil Seguros S/A ("Swiss Re Corporate Solutions Brasil") will take over Bradesco Seguro’s P&C (Property and Casualty) and transportation operations ("Large Risks Insurance") thus having exclusive access to Bradesco clients to exploit the marketing of Large Risks Insurance; and (ii) Bradesco Seguros will hold an equity stake of 40% in Swiss Re Corporate Solutions Brasil and the other 60% stake will remain with its controller Swiss Re Corso. The transaction is subject to approval by the competent authorities and other contractual terms commonly used for this type of transaction. 19. In October 2016, the partial spin-off of HSBC Brasil was approved in the Extraordinary General Meeting, through the absorption of portions of its assets by companies of the Organization, enabling progress with the integration of operating and technological platforms, resulting in the replacement of the HSBC brand in its service network, which is now Bradesco. Therefore, Bradesco started operating with a unified platform (branches, ATMs and systems), to which all clients will have access. Bradesco aggregates, from now on, to the products and services already offered to clients of HSBC Brasil, a service network of national coverage, a modern technological platform and a broader portfolio of products and services. 20. In November 2016, Bacen authorized fund raising based on issuance of Financial Bills, under subordination clause, in the amount of R$5,0 billion, to be considered eligible to compose the Additional Tier I Capital of the Reference Equity, as set forth in CMN Resolution No. 4,192/13. 21. Major Awards and Acknowledgments in the period: · For the 17 th time, it was part of the list of “ 150 Melhores Empresas para Trabalhar no Brasil ” ("150 Best Companies to Work For in Brazil"), (Época magazine, in partnership with the Great Place to Work Institute) ; · For the 1 st time, Bradesco won the "Latinoamérica Verde" (award), in the category of "Sustainable Finance" with the case "Financial Inclusion and Sustainable Development in the Amazon" (Latin American Development Bank – CAF); · Best gain in "Market Capitalization" among banks in Brazil (Economatica); and · Best profitability and payment of dividends, in the banking sector, to shareholders in Latin America and in the USA (preferred shares), leading, again, the ranking of dividend yield . Bradesco Organization is fully committed to the socio-economic development of the country. We set our business guidelines and strategies with a view of incorporating the best corporate sustainability practices, considering the context and the potential of each region, thus contributing to the generation of shared value in the long term. To reinforce this positioning, we highlight the adherence to corporate initiatives recognized worldwide, such as the Global Compact, the Equator Principles, CDP, Principles for Responsible Investment (PRI), GHG Protocol Program and Empresas pelo Clima (EPC - Business for the Climate Platform). Our governance structure includes the Sustainability Committee, responsible for advising the Board of Directors on establishing guidelines and corporate actions for this area, and with the multi-departmental Committee responsible for coordinating the strategy´s implementation. Excellence in business management is recognized by the main indexes of Sustainability , such as the Dow Jones Sustainability Index (DJSI) – “Emerging Markets”, of the New York Stock Exchange, the Corporate Sustainability Index (ISE), and the Carbon Efficient Index (ICO2), both of BM&FBOVESPA. With a broad social and educational program put in place 60 years ago, Fundação Bradesco operates 40 schools across Brazil. In 2016, an estimated budget of R$593.360 million will benefit approximately 101,566 students enrolled in its schools at the following levels: basic education (from kindergarten to high school and higher secondary technical-professional education), youth and adult education; and preliminary and continued vocational training, focused on creating jobs and income. In addition to the guarantee of free, quality education, the students enrolled in the Basic Education system, numbering over 43 thousand, also receive uniforms, school supplies, meals, and medical and dental assistance. With regard to the distance learning system (EaD), it is estimated that more than 550 thousand students will benefit from it through its e-learning portal " Escola Virtual" (Virtual School). These students will conclude at least one of the various courses offered in its schedule, and another 21,490 students will benefit from projects and initiatives carried out in partnership with Centers for Digital Inclusion (CDIs), the Educa+Ação Program, and from Technology courses ( Educar e Aprender – Educating and Learning). (1) According to the non-recurring events described on page 8 of this Economic and Financial Analysis Report; (2) As of the first quarter of 2016, the annualized profitability has been calculated on a linear basis, (ROAE of 18.0% in the previous criterion, in the first nine months of 2016), and also, it excludes mark-to-market effect of Available-for-Sale Securities recorded under Shareholders’ Equity; (3) Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the last trading day of the period; (4) Includes sureties and guarantees, letters of credit, advances on credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; (5) In September 2016, it considers the subordinated debts authorized by the Central Bank, in November 2016, to compose Tier I Capital; and (6) In the last 12 months . Bradesco 5 Press Release Main Information R$ million 3Q16 3Q16 2Q16 1Q16 4Q15 3Q15 2Q15 1Q15 4Q14 Variation % HSBC Brasil 3Q16 x 2Q16 3Q16 x 3Q15 Income Statement for the Period Book Net Income 90 3,236 4,134 4,121 4,353 4,120 4,473 4,244 3,993 (21.7) (21.5) Adjusted Net Income 148 4,462 4,161 4,113 4,562 4,533 4,504 4,274 4,132 7.2 (1.6) Total Net Interest Income 2,454 16,931 14,962 14,892 14,512 13,735 13,541 13,599 12,986 13.2 23.3 Gross Credit Intermediation Margin 2,335 13,600 11,408 11,486 11,313 10,806 10,427 10,242 10,061 19.2 25.9 Net Credit Intermediation Margin 1,146 7,858 6,384 6,038 7,121 6,954 6,877 6,662 6,754 23.1 13.0 Allowance for Loan Losses (ALL) Expenses (5,024) (5,448) (4,192) (3,852) (3,550) (3,580) (3,307) 14.3 49.1 Fee and Commission Income 703 7,450 6,624 6,405 6,597 6,380 6,118 5,744 5,839 12.5 16.8 Administrative and Personnel Expenses (8,152) (7,870) (8,413) (7,997) (7,544) (7,084) (7,835) 25.9 28.4 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 711 17,733 17,253 15,186 19,130 15,125 16,723 13,634 17,806 2.8 17.2 Statement of Financial Position Total Assets 161,194 1,270,139 1,105,244 1,101,763 1,079,755 1,050,983 1,029,762 1,034,815 1,032,040 14.9 20.9 Securities 46,082 509,184 437,580 414,926 407,584 364,472 356,115 344,430 346,358 16.4 39.7 Loan Operations 79,779 521,771 447,492 463,208 474,027 474,488 463,406 463,305 455,127 16.6 10.0 - Individuals 22,718 171,067 148,919 147,759 147,749 145,234 143,461 142,051 141,432 14.9 17.8 - Companies 57,061 350,704 298,573 315,449 326,278 329,253 319,945 321,254 313,695 17.5 6.5 Allowance for Loan Losses (ALL) (31,875) (30,497) (29,499) (28,670) (23,801) (23,618) (23,146) 26.8 41.0 Total Deposits 64,876 239,937 179,436 189,192 195,760 203,637 195,926 211,702 211,612 33.7 17.8 Technical Provisions 15,296 213,608 190,649 182,973 177,835 168,629 164,566 157,295 153,267 12.0 26.7 Shareholders' Equity 7,776 98,550 96,358 93,330 88,907 86,233 86,972 83,937 81,508 2.3 14.3 Assets under Management 207,557 1,865,755 1,589,319 1,589,307 1,510,396 1,452,528 1,443,989 1,431,090 1,426,099 17.4 28.4 Performance Indicators (%) Adjusted Net Income per Share - R$ (4) (5) N/A 3.13 3.14 3.20 3.23 3.15 3.05 2.92 2.77 (0.3) (0.6) Book Value per Common and Preferred Share - R$ N/A 17.81 17.42 16.87 16.07 15.59 15.71 15.16 14.72 2.2 14.2 Annualized Return on Average Equity (6) (7) N/A 17.6 17.4 17.5 20.5 20.7 20.8 20.6 20.1 0.2 p.p. (3.1) p.p. Annualized Return on Average Assets N/A 1.5 1.5 1.5 1.7 1.7 1.7 1.7 1.6 - (0.2) p.p. 12-month net interest margin - NIM Adjusted net interest income /Average Assets – Repos – Permanent Assets N/A 7.6 7.5 7.5 7.5 7.6 7.6 7.5 7.3 0.1 p.p. - Fixed Asset Ratio N/A 44.4 33.8 34.0 35.2 38.6 39.6 47.9 47.2 10.6 p.p. 5.8 p.p. Combined Ratio - Insurance (8) N/A 90.0 89.6 86.1 86.5 86.9 86.5 86.8 85.9 0.4 p.p. 3.1 p.p. Efficiency Ratio (ER) N/A 38.2 37.4 37.2 37.5 37.9 37.9 38.3 39.2 0.8 p.p. 0.3 p.p. Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) N/A 78.0 80.2 80.1 80.0 79.1 78.7 77.4 76.7 (2.2) p.p. (1.1) p.p. Market Capitalization - R$ million N/A 160,472 144,366 143,720 100,044 113,288 142,098 150,532 145,536 11.2 41.6 Loan Portfolio Quality % ALL / Loan Portfolio 10.8 10.1 9.3 8.6 8.0 7.8 6.7 6.7 6.7 0.8 p.p. 2.3 p.p. Non-performing Loans (> 60 days / Loan Portfolio) 6.9 6.4 5.8 5.3 5.0 4.7 4.6 4.5 4.3 0.6 p.p. 1.7 p.p. Delinquency Ratio (> 90 days / Loan Portfolio) 6.0 5.4 4.6 4.2 4.1 3.8 3.7 3.6 3.5 0.8 p.p. 1.6 p.p. Coverage Ratio (> 90 days ) 178.3 189.1 201.0 204.2 198.0 205.7 180.4 187.0 189.0 (11.9) p.p. (16.6) p.p. Coverage Ratio (> 60 days ) 155.7 158.3 160.7 162.9 161.7 168.4 146.5 149.8 156.6 (2.4) p.p. (10.1) p.p. Operating Limits % Basel Ratio - Total (12) (13) N/A 15.3 17.7 16.9 16.8 14.5 16.0 15.2 16.5 (2.4) p.p. 0.8 p.p. Tier I Capital N/A 11.9 13.7 12.9 12.7 11.4 12.8 12.1 12.9 (1.8) p.p. 0.5 p.p. - Common Equity N/A 11.1 13.7 12.9 12.7 11.4 12.8 12.1 12.9 (2.6) p.p. (0.3) p.p. - Additional Capital N/A 0.8 - Tier II Capital N/A 3.4 4.0 4.0 4.1 3.0 3.2 3.1 3.6 (0.6) p.p. 0.4 p.p. 6 Economic and Financial Analysis Report – September 2016 Press Release Main Information Sept16
